ablique Démocratique du Congo p
remier feuillet

Ministère des Affaires Foncières

Direction des Titres Immobiliers Province de Orientales
Circonscription Foncière de Tahopo I.- Ville de XXXXXNIONNX
Division des Titres Innobiliers. PSN X00000000x

d Commune de XXXXX
TAN z.- D OdRS —

e a50k0 -=

otissement Hekgke IV.
Usage Agricole.-

CONTRAT D'EMPHYTEOSE
NOSÆ Sa r/4S DU 30/40 |-2°15.-
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
1°) La République Démocratique du Congo représentée par ls Gouverneur de Province
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa _#de la Loi ===
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01-
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; === et

ÊRS
LANTATIONS ET HUILERIES BU CONGO S.A, immatriculée au-----

2°) La Société P Nationale AOTWGÏ, ayant son

muméro C2/KIN/ROC4/ 44-8-5579, léentification A
Mon sieur=—

£ N o-Lutete dans
siège sociel au umero À de l'Avenue Mxong
Conte à Kinshasa, représentée per S9x Éirecteur Général,
2" LUYINDULA NUANISA mm" "7272

IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, qui accepte un droit

NE à Tes
d'emphytéose sur une parcelle de terre destinée à dEsre agricole, élevage, d .

i Des ha 730 ae ee #
superficie de | a RE
située dans le Gé N 4 ÂAerritoire és Basoko portant le Hu ere .
du plan cadastral et dont les limites sont représentées sous un ll

croquis dressé à l'échelle de 1 à 15-000Ème.

30/A0(215-
Article 2 : Le présent contrat est conclu pour un terme de 25 ans prenant arr LE D
à l'expiration duquel il sera renouvelé pour une durée égale po mr 7
terrain ait été mis en valeur et maintenu conformément au

contractuelles et réglementaires de l'emphytéose ï Let aux conditions
La redevance annuelle fixée conformément au tarif en vigueul

suivantes : .

ru 4 Ban
-

0140912
Prix de référence du terrain

Redevance annuelle Deuxième feuillet

1" année 20 % soit : FC .

2°" année 30 % soit : FC 17.847103

3ive année 40 % soit : FO 23.756,00

4ème année 45 % soit : FC 26.726. 00

Sèm année 50 % soit : FO 29.695, 09 |

Cette redevance et t : ératoires s

« D. pq sont payables annuellement et par anticipation le
rem .c année a i ;

q nnée chez le Comptable des Titres Immobiliers de Tshopo pe

3 : L'Emphyté se nu :-d'bc or le éclé

Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en

À commencer la mise en valeur dans les dix-huit mois de la conclusion du présent

ñ Contrat, l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir

la mise en valeur conformément à la destination du terrain,

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur 5ix dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum Sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ï
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,
magasins de stockage.

c) La mise an valeur doit être rationnelle et effectuée sulvant les règles de la |
technique moderne. .

0140912
Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité ser

À ont établies parallé
niveau et toutes les mesures contr parallèlement aux courbes de

e érosion seront prises.
e) La mi aleur des terr a

) mise au valeur des terres ayant une inclinaison de 30 % est inte
mème que le boisement dans un rayon de 75 m de 50 s is

urce,
f) Les conditions de mise en valeur stipulées ci-dessus jaueront Pr ne
simultanément pour toute surface, À ent ou

À Article 4 : L'Emphytéote aura la faculté de se
/ délaissement des fond
mesures d'exécution de
d'exécution,

libérer des charges de son droit par le

ns et selon les modalités prescrites par les
21 du 20 juiliet

1973 et de ses mesures

Article 5 : L'Emphytéote ne peut changer la destination du terrain

concédé sans
L l'autorisation expresse, écrite et préalable de l'autorité qui a conc

6 le droit

Article 6 : I appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en-vertu dé la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines

article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 290 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûüretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entrainera la
résiliation de plein droit du droit concédé,

| Article 10 : Pour tout ce qui concerné l'exécution du présent CONTSUES as RTE en x ee
= élire domicile, "LA REPUBLIQUE" dans les bureaux : €® Le Le +
ee” "L'EMPHYTEOTE" dans les bureaux de ré ébitrhbhéé Territoire _êe Baeoko-=

Parcelle n° Section Rurale Neuf Cent Îrente-quatre=— < (a

Be {4e 2002 —

pétlition à _Loesgi— ‘le

La République

LA SOCIETE PHC S.A. LE GOUVERNEUR B£ PROVINGE . -
Redevance et taxes rémunératoires

pour un montant total de F€-#%# 2Sp nie
payées sulvant quittance noo62S4r due 10 15

A Korn __ té 30/40 PA

Le Comptable, È

‘ : =

{1} Numéro cadaftral en toutes lettres

0140912

N

- : SPRAdFR a ra pe La

EE

SEÉTION |
TERRITOÏRE: LASLK D | : +
CR OBM DE CERTI PI Car É
PARCELLE : 54 324

SERVICE 0 CADASTRE
te

EÇn4
ki LR
PETT es

3

